Citation Nr: 0336836	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-03 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from January 1990 to June 1990 
and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied the veteran's request 
to reopen his previously denied claim for service connection 
for PTSD.

The Board observes that the veteran's claim of entitlement to 
service connection for PTSD was considered and denied by the 
RO in an unappealed September 1995 rating decision.  See 
38 U.S.C.A. § 7105(c) (if a notice of disagreement is not 
filed within one year of notice of the RO's decision, the 
RO's determination becomes final).  Nonetheless, regardless 
of the previous disposition of the veteran's claim for 
service connection of PTSD, the Board is precluded from 
considering the substantive merits of this claim without 
first finding that new and material evidence has been 
submitted.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  See also Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).  Therefore, the Board finds that this 
issue is more appropriately characterized as whether new and 
material evidence has been presented to reopen a claim of 
entitlement to service connection for PTSD.  This is 
significant, because in cases where there is a prior final 
decision, the Board is required to determine whether new and 
material evidence has been presented before reopening the 
claim and adjudicating the claim of entitlement to service 
connection on the merits.  Id.

In addition, the veteran, in his April 2002 VA Form 21-4138 
(Statement in Support of Claim), appears to have raised a 
claim to reopen additional, but non-specified claims.  The 
veteran's representative, in an August 2002 letter, indicates 
that the veteran was requesting consideration of additional 
disabilities, including headaches, psychophysiological 
disorders, and skin disorders, secondary to the veteran's 
psychiatric disorder.  The Board notes, however, that the 
veteran is not currently service-connected for any 
psychiatric disorder, and that the RO did not take any action 
on these claims.  Further, given the pendency of the 
veteran's appeal regarding the issue of whether he has 
submitted new and material evidence to reopen his claim of 
service connection for PTSD, the Board finds it would be 
premature to address these issues.  Nonetheless, these issues 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  In an unappealed September 1995 rating decision, the RO 
denied the veteran's claim of service connection for PTSD.

3.  The evidence associated with the claims file subsequent 
to the September 1995 rating decision is new, and provides 
the facts, by themselves or in connection with the prior 
evidence of record, necessary to substantiate the claim of 
service connection for PTSD.


CONCLUSIONS OF LAW

1.  The September 1995 rating decision denying service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).

2.  The evidence associated with the veteran's claims file 
subsequent to the RO's September 1995 rating decision is new 
and material, and the veteran's claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107(b), 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.156(a) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for PTSD, on the 
basis that he has submitted new and material evidence not 
only sufficient to reopen his claim, but also sufficient to 
grant entitlement to service connection.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The rating decision and 
the statement of the case issued in connection with the 
veteran's appeal, as well as June 2002 and September 2002 
letters, have notified him of the evidence considered, the 
pertinent laws and regulations, and the reason that his claim 
was denied.  The RO indicated that it would review the 
information of record and determine what additional 
information is needed to process the veteran's claim.  In 
addition, the statement of the case included the criteria for 
reopening previously denied claims and for granting service 
connection, as well as other regulations pertaining to his 
claim.  In particular, the December 2002 statement of the 
case and the June and September 2002 letters to the veteran, 
from the RO, notified the veteran of the provisions of the 
VCAA, the kind of information needed from him, and what he 
could do to help his claim, as well as the VA's 
responsibilities in obtaining evidence.  The Board observes 
that, as will be discussed in the REMAND portion of the 
decision, the RO did not comply with all applicable notice 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (requiring VA to notify the veteran of 
what evidence he was required to provide and what evidence VA 
would attempt to obtain).  Nonetheless, for purposes of 
determining whether the veteran submitted new and material 
evidence, a remand for compliance with the notice provisions 
of the VCAA is unnecessary given the Board's favorable 
decision, as proceeding does not prejudice the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).   Accordingly, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, supra.  See also VAOPGCPREC 16-92.

The Board observes that the veteran's claim of entitlement to 
service connection for PTSD was considered and denied in a 
September 1995 rating decision.  The veteran's claim was 
originally denied on the basis that there was no evidence 
that the veteran had been diagnosed with PTSD and that the 
veteran's diagnosis of an adjustment disorder was not shown 
to be due to his service.  The RO relied upon the veteran's 
service medical records and a January 1995 VA examination 
report.  The veteran's service medical records were negative 
for evidence of treatment for a psychiatric disorder.  
Service personnel records indicate that the veteran served in 
Southwest Asia from January 1991 through April 1991.  The VA 
examination report stated that the veteran was diagnosed with 
major depression and a personality disorder.  Mental status 
examination showed that the veteran was oriented; guarded, 
evasive, and distrustful; appeared angry and irritable; and 
had a depressed mood with some blocking and psychomotor 
retardation.  He maintained good eye contact and his thought 
content was filled with somatic complaints, but his speech 
was coherent and goal-directed.  There was no evidence of 
delusions or hallucinations.  

In April 2002, the veteran filed a claim for service 
connection of PTSD, which the RO initially interpreted as a 
claim to reopen.  In August 2002, the RO stated that the 
veteran's claim was reopened, but denied the veteran's claim 
of service connection on the basis that the veteran's 
reported stressor of sleep deprivation was not "considered 
to be more than ordinary stress inherent in service."  The 
veteran filed a notice of disagreement in September 2002 and 
the RO issued a statement of the case in December 2002, 
wherein the RO stated that it was an error for the RO to 
consider the veteran's claim reopened, as he did not submit 
new and material evidence to reopen his claim.  The RO stated 
that the veteran did not have a verifiable stressor and that 
the VA medical records indicate that the veteran's diagnosis 
was not provided by a medical doctor, psychiatrist, or 
psychologist.  The veteran perfected his appeal in January 
2003.  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
that claim on a de novo basis.  See Barnett at 1384.  Once 
the Board finds that no such evidence has been offered, the 
analysis must end, and the RO's determination in this regard 
becomes irrelevant, as further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  See Barnett at 1383-1384.

As the Board may find no new and material evidence even where 
the RO found that there was such evidence, reopened the 
veteran's claim, and adjudicated it on its merits, without 
violating due process, any finding on the merits entered when 
new and material evidence has not been submitted "is a legal 
nullity."  See Butler v. Brown, 9 Vet. App 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).   See also 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (The 
statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  In this 
regard, the Board notes that the RO, as previously mentioned, 
adjudicated the veteran's claim as one of entitlement to 
service connection for PTSD in the August 2002 rating 
decision.  Nevertheless, as previously discussed, the 
veteran's claim of service connection for PTSD was previously 
adjudicated by the RO, and thus, the appropriate stance for 
the Board is to determine whether new and material evidence 
has been presented before reopening the claim and 
adjudicating the claim of entitlement to service connection 
on the merits.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1).  If a NOD is not filed within one year of notice of 
the decision, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(c).  In addition, where the veteran files 
a NOD, but fails to perfect his appeal within sixty days of 
the date on which the statement of the case was mailed or 
within one year from the date of mailing the notice of the 
decision, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.204(b), 
20.302(b), 20.1103.  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by the VA.  See 38 U.S.C.A. 
§ 5108.  In this case, the veteran did not file a NOD after 
the September 1995 rating decision.  Therefore, this rating 
decision is final and is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 
(a), 3.156, 20.302, 20.1103.  However, if new and material 
evidence is presented or secured with regard to a claim that 
was disallowed, the Secretary must reopen the claim and 
review the former disposition of the claim.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156. 

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened. 

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a). The Board notes that new 
regulations redefine "new and material evidence" and clarify 
the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  See 38 
C.F.R. §§ 3.156(a), 3.159(c) (2003).  Those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. at 45,620.  As the current 
claim was filed after that date, the new version of the 
regulation is applicable in this case.  

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2003).   If all of the tests are 
satisfied, the claim must be reopened.

Additional evidence has been associated with the claims file 
since the RO's September 1995 rating decision denying the 
veteran's claim of service connection for PTSD.  This 
evidence includes VA medical records dated March 2002 through 
April 2002.

VA medical records from the North Little Rock VA Medical 
Center indicate that the veteran was receiving in-patient 
treatment and that he had been diagnosed with PTSD.   
According to the records, the veteran participated in 
kinesiotherapy for his PTSD, including general conditioning 
exercises, as part of his participation in a PTSD treatment 
program.  The veteran was taught coping skills, socialization 
skills, and leisure skills.  Also, social workers provided 
weekly psychoeducational group treatment of the veteran's 
PTSD, for himself and for his family, the veteran received 
recreational therapy, and the veteran attended psychology 
group sessions.  These records also indicated that the 
veteran was to receive aftercare as an outpatient at the VA 
Medical Center.  The veteran was a passive participant in the 
social work sessions, but he was alert and attentive.  The 
social worker opined that the veteran will need continued 
psychosocial treatment to cope with his chronic, life-
disrupting symptoms and that the veteran's prognosis was 
negative for total and permanent improvement in his 
psychosocial and socioeconomic functioning.

Based on the foregoing evidence, the Board finds that the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for 
PTSD.  The evidence supports the veteran's contention that he 
currently has PTSD.  VA medical records show a diagnosis of 
PTSD and the veteran received psychosocial treatment for a 
psychiatric disorder diagnosed as PTSD.  While the veteran's 
separation examination is negative for a psychiatric 
disorder, post-service treatment records and statements from 
the veteran show both claimed in-service stressors and a 
diagnosis of PTSD.  The Board finds that this evidence is 
neither cumulative, nor redundant, and that the evidence 
serves to address what was missing at the time of the 
September 1995 rating decision, even when considered with the 
record as a whole.  In this regard, the Board notes that the 
evidence appears to demonstrate a diagnosis of PTSD, which 
was what was missing at the time of the September 1995 rating 
decision.  Accordingly, the Board finds that the veteran 
submitted new and material evidence, and that his claim must 
be reopened.

However, it would be premature to address the merits of the 
veteran's claim because additional development is required.  
For example, while the veteran's March 2002 through April 
2002 VA medical records contained a diagnosis of PTSD, the 
reports did not provide a specific etiology as to the cause 
and onset of the disorder, nor did it provide detailed 
symptomatology as to the current nature of the veteran's 
disorder.  Additionally, the Board notes that the veteran, in 
his September 2002 notice of disagreement, referred to 
receiving treatment for his PTSD at a VA medical center in 
Oklahoma City and that the veteran's VA medical records from 
the North Little Rock, Arkansas VA Medical Center refer to 
possible additional VA medical records, but observes that no 
additional VA treatment records have been associated with the 
veteran's claims file.  Similarly, while the veteran has 
submitted numerous statements attesting to his in-service 
stressors, the veteran's claims file is negative for any 
evidence of any efforts to verify these stressors.  Likewise, 
the claims file is devoid of an opinion, with a coherent 
rationale, as to whether the veteran's diagnosis of PTSD is 
causally or etiologically related to the veteran's service.  
Further, the Board notes that the VCAA notice, for purposes 
of determining service connection, is deficient.  As such, 
the Board believes that additional clarification of the 
medical evidence is necessary before addressing the merits of 
the veteran's claim, including attempting to verify the 
veteran's claimed in-service stressors and affording the 
veteran a VA examination in order to ascertain the nature and 
etiology of the veteran's PTSD.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for PTSD, and to this extent, 
the appeal is granted.


REMAND

The veteran claims entitlement to service connection for 
PTSD.  A review of the record leads the Board to conclude 
that additional development is necessary in this case before 
proceeding with appellate disposition, as the record does not 
contain sufficient development to render a decision as to the 
veteran's claim at this time.

The Board observes that the veteran, in his September 2002 
notice of disagreement, indicated that he was receiving 
treatment at several VA Medical Centers, including those in 
North Little Rock, Arkansas and in Muskogee and Oklahoma 
City, Oklahoma.  However, the veteran's claims file is 
negative for VA medical records from the VA Medical Centers 
in Oklahoma and there is no evidence that the RO attempted to 
obtain any additional VA treatment records.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is 
made).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually before the AOJ, may 
constitute clear and unmistakable error....").  As these 
records are relevant to the veteran's claim of entitlement to 
service connection, any additional medical records related to 
the veteran's treatment for PTSD should be associated with 
the veteran's claims file.

Moreover, the Board observes that service connection for PTSD 
generally requires medical evidence establishing a diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f).  Any current PTSD diagnosis must comply 
with the Fourth Edition of the Diagnostic and Statistical 
Manual of Mental Disorders, 1994 (DSM-IV), which reflects a 
subjective stressor standard.  See 38 C.F.R. § 4.130.  See 
also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy, and the claimed stressor is related to that 
combat, the veteran's lay statements alone may establish 
occurrence of the claimed in-service stressor, in the absence 
of clear and convincing evidence to the contrary, provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f) (2003).  See also Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  If, however, the VA determines either that 
the veteran did not engage in combat with the enemy or that 
the veteran did engage in combat, but that the alleged 
stressor is not combat related, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
service records that support and corroborate the veteran's 
testimony or statements.  See Zarycki at 98.

In this case, the veteran's DD 214 shows that the veteran 
served as a hospital food specialist in the 44th Evacuation 
Hospital ("44th EVAC HOSP FORSCOM FC SWA SA").  These 
records also show that the veteran had service in Saudi 
Arabia from January 1991 through April 1991 in support of 
Operation Desert Shield/Desert Storm.  His service records 
also show that the veteran was awarded various medals, none 
of which is indicative of combat.  Where a veteran is not 
found to have engaged in combat, his statements are 
inadequate to prove the occurrence of a stressor in service.  
As such, a stressor must be established by official service 
records or other credible supporting evidence.  See Cohen at 
142.  See also Doran v. Brown, 6 Vet. App. 283, 288-291 
(1994); Moreau v. Brown, 9 Vet. App. 389, 395 (1996). 

The veteran has alleged in-service stressors.  In an August 
2002 statement, the veteran indicated that his unit, the 44th 
Evacuation Hospital, was deployed to the Persian Gulf in 
January 1991, about 40 miles south of the Iraqi border.  He 
also indicated that his unit was exposed to false chemical 
alarms, SCUD and Patriot missiles, and an explosion of fire 
that he thought was an attack, but which he later found out 
was a plane crash.   He stated that he lived in constant fear 
of dying and experienced a great deal of sleep deprivation.  
He also stated that he saw wounded prisoners of war (POWs).   
The Board notes that the RO has not yet made request for 
information regarding the veteran's assignments from the 
National Personal Records Center or from the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
in order to verify the veteran's stressors.

Additionally, a review of the record discloses that the 
veteran has not been afforded a VA examination to determine 
the nature, etiology, and severity of the veteran's 
psychiatric disorder.  In this regard, the Board notes that 
the VA treatment records associated with the veteran's claims 
file are negative for the objective clinical findings 
necessary to determine whether the veteran has been diagnosed 
with PTSD in accordance with 38 C.F.R. § 3.304(f) and 
38 C.F.R. § 4.125(a) (2003).  The Board notes that the 
veteran's diagnosis of PTSD was made without evidence in the 
record supporting the diagnosis, such as a stressor which 
meets DSM-IV (Fourth Edition of the Diagnostic and 
Statistical Manual of Mental Disorders) criteria or symptoms 
of PTSD, and that it is unclear how the VA provider 
determined that the veteran had PTSD, as the record is devoid 
of findings consistent with a diagnosis of PTSD.   Therefore, 
the Board finds that the veteran should be afforded a VA 
psychiatric examination in order to determine the nature, 
severity, and etiology of the veteran's current psychiatric 
disorder, including whether this disorder is causally or 
etiologically related to his service.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).  

In addition, the Board notes that, prior to the filing of the 
veteran's claim, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (2003).  The VCAA applies to all pending claims 
for VA benefits, and provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits.   
The Board acknowledges that the veteran was provided with the 
regulatory provisions of the VCAA in the December 2002 
statement of the case and that June 2002 and September 2002 
letters to the veteran, from the RO, explained the substance 
of the VCAA and the elements of a claim of entitlement to 
service connection.  However, the Board notes that the 
information provided to the veteran did not include the 
elements required for a claim of entitlement to service 
connection for PTSD.  Recent decisions by the U.S. Court of 
Appeals for Veterans Claims (Court) have mandated that VA 
ensure strict compliance with the provisions of the VCAA and 
indicate that notification of the regulatory provisions, 
without a discussion of the necessary evidence to be obtained 
with regard to the specific issues before the Board, is 
insufficient for purposes of compliance with the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (failure by 
the BVA to enforce compliance with the requirements of 38 
U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA will 
seek to provide and which evidence the claimant is to 
provide, is remandable error).  

Further, the Board notes that a recent appellate decision 
resulted in changes in VCAA notification provisions.  In a 
decision promulgated on September 23, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs. No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled American 
Veterans, supra (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to the 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Since this 
case is being returned to the RO in order to inform the 
veteran of the information or evidence necessary to 
substantiate his claims and which evidence the VA would seek 
to provide and which evidence the veteran was to provide, the 
RO will be able to provide notice consistent with this recent 
Federal Circuit Court case, including informing the veteran 
that a full year is allowed to respond to a VCAA notice.   

Accordingly, notwithstanding the efforts undertaken to 
prepare this claim for appellate review, the Board finds that 
a remand is in order to ensure full and complete compliance 
with the enhanced duty-to-notify and duty-to-assist 
provisions enacted by the VCAA.  

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), including written 
notice of the evidence, if any, the 
veteran is expected to provide in support 
of his claims and the evidence, if any, 
that the RO will obtain for him.  See 
Quartuccio v. Principi, supra.  Any 
notice given, or action taken thereafter, 
must comply with the holdings of Disabled 
American Veterans v. Secretary of 
Veterans Affairs, supra and Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, supra.  

In particular, the RO is requested to 
send the veteran notice of the provisions 
of the VCAA, the kind of information and 
evidence needed from him, and what he 
could do to help his claim, as well as 
his and the VA's responsibilities in 
obtaining evidence.  He should be given 
an opportunity to supply additional 
information, evidence, and/or argument 
and to identify additional evidence for 
VA to obtain regarding the veteran's 
claim of entitlement to service 
connection for PTSD.   The RO should then 
obtain any referenced records.  All new 
evidence and/or arguments must be 
associated with the veteran's claims 
folder.

2.  The RO should contact the veteran and 
request him to provide the names and 
addresses of any additional health care 
providers who have treated him for his 
PTSD.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file records of 
this treatment, including, but not 
limited to the veteran's complete medical 
records from the North Little Rock, 
Arkansas VA Medical Center and the 
Oklahoma and Muskogee VA Medical Centers.

3.  The RO should once again request from 
the veteran a comprehensive statement 
containing as much detail as possible 
regarding the alleged in-service 
stressors.  The veteran should be asked 
to provide specific details of the 
claimed stressful events during service, 
such as the dates, locations, detailed 
descriptions of events, units involved, 
names of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
details.  The veteran is advised that 
this information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.

4.  With this information, the RO should 
review the file and prepare a summary of 
all the claimed stressors.  This summary 
must be prepared whether or not the 
veteran provides an additional statement, 
as requested above.  This summary and a 
copy of the veteran's DD 214 and all 
associated service documents should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, Virginia  
22150.  The USASCRUR should be provided 
with a copy of any information obtained 
above, and should be requested to provide 
any additional information that might 
corroborate the veteran's alleged 
stressors.  The USASCRUR should also be 
requested to furnish the unit history for 
the unit the veteran was assigned to 
while in the Persian Gulf region.

5.  Following the receipt of a response 
from the USASCRUR, the RO should prepare 
a report detailing the nature of any 
stressor that it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

6.  Following the completion of the 
aforementioned development, the veteran 
should be afforded a psychiatric 
examination by a psychiatrist to 
ascertain the nature, severity, and 
etiology of any psychiatric and/or 
personality disorders.  Regarding the 
claim for PTSD, the RO must provide the 
examiner the summary of any stressors 
described above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an in-service 
stressor has resulted in the current 
psychiatric symptoms.  

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished 
including obtaining information as to the 
veteran's medical history prior to and 
following his service.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
including information as to the veteran's 
medical history prior to, during, and 
following his service.  In addition, the 
examiner is requested to report current 
complaints and clinical findings in 
detail, and to clinically correlate the 
veteran's complaints and findings to each 
diagnosed disorder.  The examiner is then 
requested to offer an opinion as to 
whether any current psychiatric disorder 
is causally or etiologically related to 
the veteran's period of active military 
service, and if so, the examiner must 
specify which disorders or manifestations 
are causally or etiologically related to 
the veteran's service.  The examiner is 
also requested to take into consideration 
the veteran's medical history prior to 
and following service.  

If a PTSD diagnosis is deemed 
appropriate, the examiner should note the 
diagnostic criteria utilized to support 
the diagnosis of PTSD under DSM-IV and 
should comment upon the link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the RO.   

Since it is important "that each 
disability be reviewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), the 
veteran's claims file must be available 
to the examiner for review in connection 
with the examination. The examiner should 
be provided a full copy of this remand, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.    

7.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



